             Case 5:13-cr-00275-FB Document 137 Filed 02/03/21 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


UNITED STATES OF AMERICA                                  §

VS.                                                       §                    SA-13 CR 275 (4) FB

ELIUD SANCHEZ HERNANDEZ                                   §



  DEFENDANT'S UNOPPOSED MOTION FOR CONTINUANCE AND REQUEST FOR A

                                    NEW SCHEDULING ORDER


TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes Defendant in the above entitled and numbered cause by and through her attorney

of record, and moves the Court to continue this cause and all deadlines in the present standing

scheduling order. In support thereof, Defendant would show unto this Court the following:

                                                    I.

The Defendant is charged with one violation of Conspiracy to Distribute a Controlled Substance and

one count of Possession of a Controlled Substance.

                                                   II.

           The defendant is represented by CJA attorney, ALBERT A. FLORES.

                                                   III.

           The Defendant respectfully requests that the Court grant a motion for continuance and a new

scheduling Order based on the following:

      1.      The Attorney requests more time to investigate the circumstances surrounding the case of

              the defendant and the possibility of a defense arising out of that investigation. The
           Case 5:13-cr-00275-FB Document 137 Filed 02/03/21 Page 2 of 4




            appointed counsel has only recently been appointed and has not yet reviewed all discovery

            in this case.

    2.      The review of all of the discovery is necessary to properly prepare for trial. The case has an

            old case number however this defendant has only recently been arrested.

    3.      The AUSA in this case does not oppose this motion.



         The Defendant does not request this continuance for purposes of undue delay, but so that she

may receive a proper and effective assistance of counsel. The protection of due process rights,

effective assistance of counsel, and preparation of an adequate defense afforded by a continuance in

this case, would greatly outweigh the public’s interest for quick resolution of this matter.

         WHEREFORE, premises considered, Defendant prays that this Court grant his motion for

continuance and issue a new scheduling order.

                                                 Respectfully submitted:



                                                  _/s/ Albert A. Flores__________
                                                 ALBERT A. FLORES
                                                 State Bar No. 24010026
                                                 3817 San Pedro
                                                 SAN ANTONIO, TX 78212
                                                 (210) 225-4006
                                                 (210) 881-0797 (FAX)
                                                 albert@attorneyflores.com
                                                 Attorney for Defendant
          Case 5:13-cr-00275-FB Document 137 Filed 02/03/21 Page 3 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Defendant's Motion has been delivered

to the United States Attorney's Office, Ms. Sarah Spears, SAN ANTONIO, Texas, on this the 3rd day

of _February___, 2021 via the court's ECF system.



                                             __/s/ Albert A. Flores___
                                             ALBERT A. FLORES
          Case 5:13-cr-00275-FB Document 137 Filed 02/03/21 Page 4 of 4




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE WESTERN DISTRICT OF TEXAS

                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                           §

VS.                                                §      SA-13 CR 275 (4) FB

ELIUD SANCHEZ HERNANDEZ                            §



                                           ORDER

       On this the      day of           , 20___, came to be considered Defendant's Motion for a

Continuance, and said motion is hereby

       (GRANTED)              (DENIED)



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
